Exhibit 10.7

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

 

THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (as hereafter amended, restated
or otherwise modified from time to time, the “Agreement”) is entered into
effective as of December 12, 2003 (the “Effective Date”), by and among LAURUS
MASTER FUND, LTD., a Cayman Islands company (together with its successors and
assigns to the extent permitted hereby, the “Junior Creditor”), WELLS FARGO
FOOTHILL, INC. (f/k/a Foothill Capital Corporation), as Lender under the
hereinafter defined Senior Credit Agreement (together with its successors and
assigns, the “Lender”) EQUINOX BUSINESS CREDIT CORP., a New Jersey corporation
(together with its successors and assigns, “Debtor”) and EQUIFIN, INC., a
Delaware corporation (together with its successors and assigns, “Guarantor”). 
Terms defined in Section 1, where used in the Recitals below and elsewhere in
this Agreement, shall have the same meanings, where so used, as are prescribed
therein.

 

RECITALS

 

Debtor is obligated for payment and performance of the Senior Debt and has
granted the Senior Creditor Liens to secure the Senior Debt.  Guarantor has
guaranteed the Senior Debt.  Debtor and Guarantor are obligated or may become
obligated for payment and performance of Junior Debt and may grant the Junior
Creditor Liens to secure the Junior Debt.  As one of the conditions precedent to
the agreement of Lender to extend credit under the Senior Credit Agreement,
Lender has required the execution and delivery of this Agreement by the parties
hereto.  In order to induce Lender to extend credit under the Senior Credit
Agreement, Junior Creditor wishes to enter into this Agreement on the terms
provided herein.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Lender to extend credit under the Senior
Credit Agreement, and for value received, the receipt and sufficiency of which
are hereby acknowledged by each of the undersigned, the parties hereto hereby
agree as follows:

 

1.             Definitions.  The following terms shall have the following
meanings in this Agreement:

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended and from
time to time in effect (11 U.S.C. §§ 101, et seq).

 

“Business Day” means any day that is not Saturday, Sunday, or a day on which
banks in Dallas, Texas, are required or permitted under applicable law to be
closed.

 

“Commitment” means the commitment of Lender to extend credit under the Senior
Credit Agreement.

 

“Debtor” has the meaning prescribed for such term in the introductory paragraph
of this Agreement, and includes Debtor as debtor-in-possession in any
Proceeding.

 

1

--------------------------------------------------------------------------------


 

“Equally Senior Securities” means securities of Debtor, Guarantor or any other
Person provided for by a plan of reorganization or readjustment the payment of
which are senior with respect to the payment of all Junior Debt at least to the
extent provided in the subordination provisions of this Agreement, in form and
substance satisfactory to Lender.

 

“Equally Subordinate Securities” means securities of Debtor, Guarantor or any
other Person provided for by a plan of reorganization or readjustment the
payment of which are subordinate with respect to the payment of all Senior Debt
at least to the extent provided in the subordination provisions of this
Agreement, in form and substance satisfactory to Lender, and are not subordinate
to any other claim or interest of any Person (other than claims or interests, if
any, in respect of which the Junior Debt was so subordinate prior to the
effectiveness of such reorganization or readjustment).

 

“Guarantor” has the meaning prescribed for such term in the introductory
paragraph of this Agreement and includes Guarantor as debtor-in-possession in
any Proceeding.

 

“Indefeasibly Paid” means, with respect to the making of any payment on or in
respect of any Senior Debt, a payment of such Senior Debt in full which is not
subject to avoidance under section 547 of the Bankruptcy Code.

 

“Junior Creditor” has the meaning prescribed for such term in the introductory
paragraph of this Agreement, and also includes any other Person at any time who
is a holder of any Junior Debt.

 

“Junior Creditor Collateral” means all property of Debtor or Guarantor, now
owned or hereafter acquired, in which any Junior Creditor Liens are granted
pursuant to any Junior Debt Documents, and all proceeds thereof.

 

“Junior Creditor Liens” means any and all liens, security interests, mortgages
or other interests held by Junior Creditor in the Junior Creditor Collateral,
now or hereafter existing, and any and all other liens, security interests,
mortgages or other interests, if any, at any time held by Junior Creditor in any
property of Debtor or Guarantor.

 

“Junior Debt” means the indebtedness, obligations and liabilities now or
hereafter owing to Junior Creditor by Debtor or Guarantor, whether now existing
or hereafter incurred or created (including, without limitation, interest
accruing on any such indebtedness after the commencement of any Proceeding and
any additional interest that would have accrued thereon but for the commencement
of such Proceeding), and any and all renewals, extensions or rearrangements
thereof. Without limiting the foregoing, such Junior Debt includes the
indebtedness arising under the Junior Note, the Purchase Agreement, the Security
Agreement of even date therewith from Debtor and Guarantor in favor of Junior
Creditor, the letter agreement referred to in the last sentence of Section 12,
and any other security agreement or other document related thereto.

 

“Junior Debt Documents” means any and all agreements, instruments or documents
now existing or hereafter executed and/or delivered by Debtor or Guarantor
pursuant to which Debtor or Guarantor agrees to pay or assures payment and/or
performance of any Junior Debt or grants or purports to grant any liens,
security interests or other interests in any property for the benefit of Junior
Creditor to secure the Junior Debt, or any part thereof (provided, that the
foregoing reference

 

2

--------------------------------------------------------------------------------


 

to liens, security interests or other interests in property shall not be
construed to allow the granting of any liens, security interests or other
interests in property which otherwise are prohibited by the terms of this
Agreement), in each case as the same may be modified, amended, renewed,
extended, restated, supplemented or otherwise modified from time to time.

 

“Junior Default” means any default or event of default (however defined) under
any of the Junior Debt Documents or any other occurrence, event or condition
which, in and of itself or with notice or the passage of time, or both, would
permit Junior Creditor to take action to accelerate the payment of all or any
portion of the Junior Debt.

 

“Junior Default Notice” means a written notice on behalf of Junior Creditor,
Debtor or Guarantor to Lender pursuant to which Lender is notified of the
occurrence of a Junior Default and provides a reasonably detailed description of
such Junior Default.

 

“Junior Note” means the $1,100,000 Convertible Term Note dated December 12, 2003
from Debtor and Guarantor payable to Junior Creditor.

 

“Lender” has the meaning prescribed for such term in the introductory paragraph
of this Agreement and shall also refer to, in the future, any other Person that
is designated as a lender in a Senior Credit Agreement and also includes any
Person that refinances the Senior Debt in any replacement or refinancing
facility or otherwise.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, governmental authority, or any other entity.

 

“Plan” means any plan of partial or complete liquidation, reorganization,
readjustment, arrangement, composition or extension, whether in a Proceeding or
otherwise.

 

“Proceeding” means any (a) insolvency, bankruptcy, receivership, liquidation,
reorganization, readjustment, composition or other similar proceeding related to
a Person or its property as such, (b) proceeding for any liquidation,
dissolution or other winding-up of a Person, voluntary or involuntary, whether
or not involving insolvency or bankruptcy proceedings, or (c) assignment for the
benefit of creditors of a Person.

 

“Purchase Agreement” has the meaning specified therefor in the Junior Note.

 

“Senior Credit Agreement” means the certain Loan and Security Agreement dated as
of December 19, 2001 among Debtor, Lender and any successor or replacement
credit agreement, including, without limitation, any replacement credit
agreement effected by Debtor with any other Person in any refinancing of and/or
increases to the Senior Debt, as any of the foregoing may be modified, amended,
renewed, extended, restated, supplemented or otherwise modified from time to
time.  References to “the Senior Credit Agreement” shall refer to each and every
Senior Credit Agreement, as any of the forgoing may be modified, amended,
renewed, extended, restated, supplemented or otherwise modified from time to
time.

 

3

--------------------------------------------------------------------------------


 

“Senior Creditor Collateral” means all property of Debtor or Guarantor, now
owned or hereafter acquired, in which any Senior Creditor Liens are granted
pursuant to the Senior Debt Documents, and all proceeds thereof.

 

“Senior Creditor Liens” means any and all liens, security interests, mortgages
or other interests held by Lender, now or hereafter existing, in the Senior
Creditor Collateral, pursuant to a Senior Credit Agreement, and any and all
other liens, security interests, mortgages or other interests, if any, at any
time held or claimed by Lender in any property of Debtor.

 

“Senior Debt” means any and all of the following, now or hereafter existing or
arising:  (a) all principal of, and premium, if any, and interest on, the Senior
Loans (including, without limitation, any interest accruing thereon at the legal
rate after the commencement of any Proceeding and any additional interest that
would have accrued thereon but for the commencement of such Proceeding), (b) all
reimbursement and other obligations under or in connection with any letter of
credit issued by Lender or any affiliate of Lender for the benefit of Debtor or
Guarantor, (c) all obligations of Debtor or Guarantor under or in respect of any
Hedging Agreement (as defined by the Senior Credit Agreement), (d) all other
indebtedness, obligations and liabilities of Debtor or Guarantor to Lender,
whether now existing or hereafter incurred or created, under or with respect to
any Senior Debt Document, (including, without limitation, claims for indemnity
or damages arising under or with respect to the Senior Debt Documents), (e) all
indebtedness and obligations arising in connection with any refinancings,
replacements or increases of any of the foregoing, whether with Lender or
another Person and whether in the same, lesser or greater amount, and (f) any
amendments, modifications or refinancings of any of the foregoing.  Without
limiting the extent and generality of the forgoing, “Senior Debt” includes all
indebtedness and obligations from time to time included within the “Obligations”
as defined by the Senior Credit Agreement (which definition is incorporated
herein by reference), as may be amended, modified or refinanced.

 

“Senior Debt Documents” means, collectively, the Senior Credit Agreement, the
“Guaranty” of Guarantor referred to therein, and any and all agreements,
instruments or documents now existing or hereafter executed in connection with
the Senior Debt, pursuant to which the person executing same agrees to pay,
guarantees or assures payment and/or performance of any Senior Debt or grants or
purports to grant any Senior Creditor Liens, and all other documents and
instruments evidencing or pertaining to all or any portion of the Senior Debt,
in each case as the same may be modified, amended, renewed, extended, restated,
supplemented, refinanced or otherwise modified from time to time.  “Senior Debt
Documents” includes any of the foregoing agreements, instruments or documents
executed or entered into by Debtor or Guarantor after the commencement of a
Proceeding.  Without limiting the extent and generality of the forgoing, “Senior
Debt Documents” includes all “Loan Documents” as defined by the Senior Credit
Agreement (which definition is incorporated herein by reference).

 

“Senior Default” means any “Default” as defined by the Senior Credit Agreement
(which definition is incorporated herein by reference) or any default (howsoever
defined) under any replacement or refinancing facility.

 

4

--------------------------------------------------------------------------------


 

“Senior Event of Default” means any “Event of Default” as defined by the Senior
Credit Agreement (which definition is incorporated herein by reference) or any
event of default (howsoever defined) under any replacement or refinancing
facility.

 

“Senior Loans” means all “Advances” as defined by the Senior Credit Agreement
(which definition is incorporated herein by reference), outstanding from time to
time, and any loans constituting Senior Debt made in any replacement or
refinancing facility, whether with Lender or with any other Person, and whether
in the same, lesser or greater amount as the Advances.

 

“Senior Payment Event of Default” means any Senior Event of Default arising from
default in the payment of any Senior Debt, whether of principal, accrued
interest or fees, costs or expenses, as the same becomes due and payable, or at
final maturity or by acceleration.

 

“Subordinated Guaranty” means any guaranty of the Junior Debt made by a
guarantor who is also a guarantor of the Senior Debt.

 

“Subsidiary” has the meaning prescribed for such term as defined by the Senior
Credit Agreement (which definition is incorporated herein by reference).

 

2.             Junior Debt Subordination.  Until all Senior Debt shall first be
Indefeasibly Paid and the Commitment terminated, Junior Creditor agrees, for
itself and each holder of the Junior Debt transferred by Junior Creditor, and
its successors and assigns, that the Junior Debt hereby is expressly
subordinated and junior in right of payment and claim to the prior payment of
all Senior Debt in the manner and to the extent set forth in this Agreement
provided, however, that: (i) subject to Sections 2(a), 2(b) and 2(c) below,
Debtor and Guarantor may pay, and the holders of the Junior Debt may take,
receive and retain (x) accrued interest under the Junior Note as scheduled by
the Junior Note on the Effective Date and (y) regularly scheduled payments (not
prepayments) of principal under the Junior Note as scheduled by the Junior Note
on the Effective Date; and (ii) the indebtedness represented by the Junior Note
may be converted into common stock of the Guarantor, as provided by the Junior
Note on the Effective Date; provided, however, that if a Change of Control (as
defined in the Senior Credit Agreement) results therefrom or from the exercise
of the “Warrant” referred to in the Purchase Agreement the consequences thereof
shall be as provided in the Senior Credit Agreement.

 

(a)           Upon the occurrence of a Senior Payment Event of Default then,
unless and until such Senior Payment Event of Default shall have been remedied
or waived in writing by Lender, no direct or indirect payment, whether in cash,
property or securities or by set-off or otherwise (but excluding Equally
Subordinate Securities to the extent provided by the proviso to
Section 2(c)(ii)) shall be paid by Debtor or Guarantor or taken, received or
retained by Junior Creditor, on account of any Junior Debt, or as a sinking fund
for any Junior Debt, or by reason of any Subordinated Guaranty or the
subordination of any other indebtedness to any Junior Debt, or in respect of any
redemption, retirement, purchase or other acquisition of any of the Junior Debt.

 

(b)           Upon the happening of a Senior Default or a Senior Event of
Default (other than under circumstances when the terms of Sections 2(a) or 2(c)
are applicable), then, unless

 

5

--------------------------------------------------------------------------------


 

and until such Senior Default or Senior Event of Default shall have been
remedied or waived in writing by Lender, no direct or indirect payment, whether
in cash, property or securities or by set-off or otherwise), including any
payment to the holder of any Junior Debt by reason of any Subordinated Guaranty
or the subordination of any indebtedness to any Junior Debt, shall be paid by
Debtor or Guarantor or taken, received or retained by Junior Creditor, on
account of any Junior Debt, or as a sinking fund for any Junior Debt, or in
respect of any redemption, retirement, purchase or other acquisition of any
Junior Debt, during the period of 365 days after written notice (a “Block
Notice”) of such Senior Default or Senior Event of Default shall have been given
by Lender to Debtor and to Junior Creditor, provided, that upon expiration of
such 365 day period and provided that neither Sections 2(a) or 2(c) are then
applicable, the holders of Junior Debt shall be entitled to receive such
payments in respect of the Junior Debt Documents that as of such time would
otherwise have been allowed to be paid under this Agreement had no such Block
Notice been given.

 

(c)           In the event of any Proceeding of Debtor or Guarantor:

 

(i)            All Senior Debt shall first be Indefeasibly Paid and the
Commitment terminated before any payment, including without limitation any
payment which may be payable to the holder of any Junior Debt by reason of any
Subordinated Guaranty or the subordination of any indebtedness to any Junior
Debt (but excluding Equally Subordinate Securities to the extent set forth in
the proviso to Section 2(c)(ii)) or distribution, whether in cash, securities or
other property from Debtor or Guarantor, shall be made to any holder of any
Junior Debt on account of such Junior Debt.

 

(ii)           Until all Senior Debt shall first be Indefeasibly Paid and the
Commitment terminated, any payment, including without limitation any payment
which may be payable to the holder of any Junior Debt by reason of any
Subordinated Guaranty or the subordination of any indebtedness to any Junior
Debt, or distribution of any kind or character, whether in cash, securities or
other property (excluding Equally Subordinate Securities to the extent set forth
in the proviso to this Section 2(c)(ii)), which would otherwise (but for these
subordination provisions) be payable or deliverable in respect of any Junior
Debt shall be paid or delivered directly to Lender for application in payment of
the Senior Debt until all Senior Debt shall have been Indefeasibly Paid in full
and the Commitment terminated; provided, however, that no such delivery to
Lender shall be made of stock or obligations which are issued pursuant to
reorganization proceedings or dissolution or liquidation proceedings, or upon
any merger, consolidation, sale, lease, transfer or other disposal in connection
with such Proceeding (any such event a “Restructuring”), by Debtor or Guarantor
as reorganized, or by an entity succeeding to Debtor or Guarantor or acquiring
its property and assets, as the case may be, if such stock or obligations are
Equally Subordinate Securities and Lender shall have received debt or equity
securities that constitute Equally Senior Securities (or any combination
thereof) in substitution for the Senior Debt as part of such Restructuring in an
aggregate principal amount equal to the aggregate principal amount of the Senior
Debt immediately prior to such Restructuring.

 

6

--------------------------------------------------------------------------------


 

(iii)          Junior Creditor shall retain the right to file a proof of claim,
to vote and to otherwise act in any Proceeding (including, without limitation,
the right to vote to accept or reject any Plan proposed in any Proceeding),
provided, that Junior Creditor shall not vote with respect to any such Plan or
take any other action in any way so as to contest (i) the validity,
enforceability or priority of the Senior Debt or the Senior Liens or (ii) the
enforceability of any Senior Debt Document or this Agreement; and provided,
further, that in the event that Junior Creditor fails to vote any claim in
respect of any Junior Debt in connection with any Proceeding prior to fifteen
(15) Business Days before the expiration of the time to vote any such claim,
then Lender is hereby irrevocably authorized to have the nonexclusive right (but
not the obligation) to vote such claim, and is hereby authorized to vote such
claim for and on behalf of Junior Creditor; provided, that if following any such
vote by Lender, Junior Debtor timely votes such claim then such vote by Junior
Debtor shall be deemed to control and supercede any such previous vote by Lender
and, upon the written request of Junior Creditor, Lender will withdraw such
previous vote.

 

(iv)          If Junior Creditor does not file a proper claim, proof of debt,
amendment of proof of debt, petition or other document as shall be necessary in
order to have such Junior Debt allowed in any such Proceeding and in the form
required in any such Proceeding prior to fifteen (15) Business Days before the
expiration of the time to file such claim, proof of debt, amendment of proof of
debt, petition or other document, then Lender is hereby irrevocably authorized
to have the nonexclusive right (but not the obligation) to file, and is hereby
authorized to file, an appropriate claim, proof of debt, amendment for and on
behalf of such holder of Junior Debt, provided, that if following any filing of
any such claim, proof of debt or amendment, Junior Debtor timely files a proper
claim, proof of debt or amendment, then such filing by Junior Debtor shall be
deemed to control and supercede any such previous filing by Lender and, upon the
written request of Junior Creditor, Lender will withdraw such previous filing.

 

(d)           The failure of Debtor to make any payment with respect to the
Junior Debt by reason of the operation of this Section 2 shall not be construed
as preventing the occurrence of a Junior Default under the applicable Junior
Debt Documents or the acceleration of the Junior Debt as a result thereof.

 

3.             Lien Priorities.

 

(a)           The Senior Creditor Liens and all rights of any holder of the
Senior Creditor Liens in and to the Senior Creditor Collateral are and shall be
first, senior and prior to any liens, security interests or other rights at any
time claimed by Junior Creditor in any property of Debtor or Guarantor.  Without
limiting the foregoing, Junior Creditor hereby expressly subordinates to the
Senior Creditor Liens all security interests, liens, pledges, mortgages and
other rights in any and all property of Debtor or Guarantor arising under the
Junior Debt Documents.

 

7

--------------------------------------------------------------------------------


 

(b)           The priorities agreed to and established by this Section 3 are
applicable irrespective of the manner or order of creation, attachment or
perfection, the time or order of filing of any financing statement or the time
of giving or failure to give any notice, or of any other priority that might
otherwise exist under applicable law exclusive of this Agreement.

 

4.             Limitation on Actions, Remedies.  Junior Creditor agrees, and
each other holder of any Junior Debt, by their acceptance of any instrument
evidencing any Junior Debt, agrees that:

 

(a)           Until the Senior Debt is Indefeasibly Paid and the Commitment
terminated it will not, without the prior written consent of Lender (i) at any
time when any Block Notice (as defined in Section 2(b)) shall be effective under
Section 2(b) or under circumstances when the terms of Sections 2(a) or 2(c) are
applicable, commence, prosecute or participate in any administrative, legal or
equitable action against Debtor or Guarantor to collect or enforce any Junior
Debt, provided, that notwithstanding the foregoing but otherwise at all times
subject to the terms of this Agreement, clause (i) preceding shall not prohibit
Junior Creditor from (A) filing suit and obtaining a judgment on the Junior Debt
at any time after Lender has filed suit to collect the Senior Debt or taken
action to foreclose or enforce any Senior Creditor Liens, or (B) taking any
action specifically permitted by Sections 2(c)(iii) or 2(d); (ii) at any time
commence, prosecute, or participate in commencing or prosecuting, any
Proceeding; (iii) at any time take any action to enforce or exercise any
remedies (whether pursuant to the Junior Debt Documents or otherwise) against or
in respect of any property of Debtor or Guarantor; or (iv) enforce or otherwise
give effect to any requirements in the Junior Debt Documents that requires
Junior Creditor’s consent to or to approval of any actions of Debtor or
Guarantor that is not prohibited by the Senior Credit Agreement.

 

(b)           If, in violation of the provisions herein set forth, Junior
Creditor shall commence, prosecute or participate in any suit, action, case or
Proceeding against or with respect to Debtor or Guarantor, Debtor or Guarantor
may interpose as a defense or plea the provisions set forth herein, and Lender
may intervene and interpose such defense or plea in its own name or in the name
of Debtor or Guarantor, and Lender may interpose as a defense or plea the
provisions set forth herein, and shall, in any event, be entitled to restrain
the enforcement of the payment provisions of the Junior Debt, or of remedies in
respect of property of Debtor or Guarantor included in the Senior Creditor
Collateral in its own name or in the name of Debtor or Guarantor, in the same
suit, action, case or Proceeding or in any independent suit, action, case or
Proceeding, to the extent any such enforcement would be in violation of this
Agreement.

 

5.             Prepayments.  Until the Senior Debt is Indefeasibly Paid in full
and the Commitment terminated, Debtor and Guarantor agree that they will not
make, and Junior Creditor agrees that it will not request, demand or accept and
retain, any prepayment of the Junior Debt, or any portion thereof (whether of
principal, interest or otherwise) other than prepayments in shares of common
stock (subject to the limitations contained in Section 2), without the prior
written consent of Lender.

 

6.             Turnover of Improper Payments.  If any payment or distribution of
any character, whether in cash, securities or other property shall be received
by a Junior Creditor in contravention of any of the terms hereof and before all
the Senior Debt shall have been Indefeasibly Paid and the

 

8

--------------------------------------------------------------------------------


 

Commitment terminated, such payment or distribution or security shall be
received in trust for the benefit of, and shall be paid over or delivered and
transferred to, Lender for application to the payment of all Senior Debt
remaining unpaid, to the extent necessary to pay all such Senior Debt in full. 
In the event of the failure of such Junior Creditor to endorse or assign any
such payment, distribution or security, Lender is hereby irrevocably authorized
to endorse or assign the same.

 

7.             No Prejudice or Impairment.

 

(a)           The rights of Lender and any other holders of any Senior Debt as
against the holders of any Junior Debt, and the rights and obligations of Junior
Creditor, in each case as provided by the terms of this Agreement, shall remain
in full force and effect without regard to, and shall not be impaired by any
circumstance, including without limitation:

 

(i)            any extension or indulgence in respect of any payment or
prepayment of any Senior Debt or any part thereof;

 

(ii)           any amendment, modification, increase, refinancing or waiver of,
or addition or supplement to, or deletion from, or compromise, consent or other
action in respect of, any Senior Debt or any Senior Debt Document;

 

(iii)          any exercise or non-exercise by the holder of any Senior Debt of
any right, power, privilege or remedy under or in respect of such Senior Debt or
the Senior Debt Documents, any waiver of any such right, power, privilege or
remedy or of any Senior Default or Senior Event of Default, any receipt by the
holder of any Senior Debt of any security, or any failure by such holder to
perfect a security interest in, or any release by such holder of, any of the
Senior Creditor Liens;

 

(iv)          any merger or consolidation of Debtor or Guarantor into or with
any other Person, or any sale, lease or transfer of any or all of the assets of
Debtor or Guarantor to any other Person;

 

(v)           consent to any use of cash collateral by, or to the extension of
credit to, Debtor or Guarantor in any Proceeding; or

 

(vi)          absence of any notice to or knowledge by Junior Creditor of the
existence or occurrence of any of the matters or events set forth in the
foregoing subdivisions (i) through (v).

 

(b)           Junior Creditor unconditionally waives, for the benefit of any
holder of Senior Debt (i) notice of any of the matters referred to in Section
7(a), (ii) all notices which may be required, whether by statute, rule of law or
otherwise, to preserve any rights of any holder of any Senior Debt against
Debtor or Guarantor, including, without limitation, any demand, presentment and
protest, proof of notice of nonpayment, notice of intent to accelerate, notice
of acceleration, and notice of any failure by Debtor or Guarantor to perform and
comply with any covenant, agreement, term or condition of the Senior Debt or the
Senior Debt Documents, (iii) any right to require enforcement, assertion or
exercise by Lender of any right, power, privilege or remedy conferred in the
Senior Debt

 

9

--------------------------------------------------------------------------------


 

Documents, (iv) any requirement of diligence on the part of Lender, (v) any
requirement on the part of Lender to mitigate damages resulting from any default
under any Senior Debt or the Senior Debt Documents and (vi) notice of any sale,
transfer or other disposition by Lender of any Senior Debt or Senior Creditor
Lien.

 

(c)           The obligations of Junior Creditor under this Agreement shall
continue to be effective, or be reinstated, as the case may be, if at any time
any payment in respect of any Senior Debt is rescinded or must otherwise be
restored or returned by the holder of such Senior Debt upon the occurrence of
any Proceeding, or upon the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, Debtor or any substantial part of
Debtor’s property, or otherwise, all as though such payment had not been made.

 

8.             Debtor’s Obligations Absolute.  Nothing contained herein shall
impair, as between Debtor and Junior Creditor, the obligations evidenced by the
Junior Debt, subject to the rights of the holders of the Senior Debt as set
forth in this Agreement.

 

9.             Subrogation.  No Junior Creditor shall exercise any right of
subrogation in respect of the Senior Debt or Senior Creditor Liens until such
time as all Senior Debt shall be Indefeasibly Paid and the Commitment
terminated.

 

10.           Legend on Junior Debt.  Debtor, Guarantor and Junior Creditor
shall cause each agreement, document or instrument at any time evidencing any
Junior Debt or Junior Creditor Liens, to contain the following legend (or any
other legend acceptable to Lender) conspicuously noted on the face thereof:

 

“THIS [CONVERTIBLE TERM NOTE] [SECURITY AGREEMENT] [SECURITIES PURCHASE
AGREEMENT] IS SUBJECT TO THE SUBORDINATION PROVISIONS SET FORTH IN THE CERTAIN
SUBORDINATION AND INTERCREDITOR AGREEMENT DATED DECEMBER 12, 2003, AMONG EACH OF
EQUINOX BUSINESS CREDIT CORPORATION (“DEBTOR”), EQUIFIN, INC., WELLS FARGO
FOOTHILL, INC. AND LAURUS MASTER FUND, LTD., A COPY OF WHICH IS ON FILE AT THE
OFFICE OF DEBTOR AND IS AVAILABLE FOR INSPECTION AT SUCH OFFICE.”

 

11.           Other Subordination Agreements.  Until all Senior Debt shall have
been Indefeasibly Paid and the Commitment terminated, Junior Creditor shall not,
directly or indirectly, agree to subordinate any Junior Debt to any
indebtedness, obligations or liabilities other than the Senior Debt.

 

12.           Modifications to Senior Debt or Junior Debt.  The Senior Debt
Documents may be modified, amended, supplemented, restated or replaced, and any
indebtedness or obligations thereunder may be renewed, extended, increased,
rearranged or refinanced without the prior consent of Junior Creditor.  No
modification, amendment, supplement, restatement or replacement of the Junior
Debt or the Junior Debt Documents which (i) increases the principal of any
Junior Debt, (ii) increases the interest rate payable under any Junior Debt,
(iii) shortens the time for payment of any amount payable by Debtor or Guarantor
under any Junior Debt Documents, (iv) causes Debtor’s

 

10

--------------------------------------------------------------------------------


 

or Guarantor’s performance obligations under the Junior Debt Documents to be
materially more burdensome to Debtor or Guarantor than exist as of the Effective
Date or (v) grants any security interest or lien in any property (other than any
such security interest or lien granted on the Effective Date), shall be
effective without the prior consent of Lender.  Notwithstanding the foregoing or
anything else to the contrary contained herein, Lender hereby consents to Junior
Debt in the principal amount of up to $3,000,000 and the Junior Debt Documents
to be issued in connection therewith, as is contemplated by that certain letter
agreement, dated as of the date hereof, among Junior Creditor, Debtor and
Guarantor which provides for revolving loans by Junior Creditor of up to such
amount.

 

13.           No Conflict.  Junior Creditor agrees that the Senior Credit
Agreement, and the execution, delivery and performance thereof by Debtor, does
not breach, conflict with or create any default or event of default under any of
the Junior Debt Documents.

 

14.           Continued Effectiveness of this Agreement.  The provisions of this
Agreement are intended to and shall be enforceable at all times, notwithstanding
the commencement or continuation of any Proceeding.

 

15.           No Contest. Junior Creditor agrees that it will not at any time
contest the validity, perfection, priority or enforceability of the Senior Debt,
the Senior Debt Documents or the Senior Creditor Liens.

 

16.           Representations and Warranties.

 

(a)           Junior Creditor hereby represents and warrants to Lender that this
Agreement, when executed and delivered, will constitute the valid and legally
binding obligation of Junior Creditor, enforceable in accordance with its terms,
except as enforceability may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity.

 

(b)           Each of Debtor and Guarantor hereby represents and warrants to
Lender and Junior Creditor as follows: (i) it has the requisite power and
authority to enter into, execute, deliver and carry out the terms of this
Agreement, all of which have been duly authorized by all proper and necessary
action and are not prohibited by its organizational documents, (ii) this
Agreement, when executed and delivered, will constitute the valid and legally
binding obligation of it enforceable in accordance with its terms, except as
enforceability may be limited by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and general principles of equity, (iii) no Junior Default is in
existence as of the Effective Date and (iv)  no Senior Default or Senior Event
of Default is in existence as of the Effective Date.

 

17.           Junior Default Notice. Junior Creditor and Debtor will deliver to
Lender a Junior Default Notice upon the occurrence of Junior Default, and shall
notify Lender in the event any such Junior Default thereafter is cured or
waived.

 

18.           Cumulative Rights, No Waivers.  Each and every right, remedy and
power granted to Lender under this Agreement shall be cumulative and in addition
to any other right, remedy or power

 

11

--------------------------------------------------------------------------------


 

granted under this Agreement or the Senior Debt Documents and may be exercised
by Lender, from time to time, concurrently or independently and as often and in
such order as Lender may determine in its discretion.  Any failure or delay by
Lender in exercising any such right, remedy or power, or abandonment or
discontinuance of steps to enforce the same, shall not operate as a waiver
thereof or affect the rights of Lender thereafter to exercise the same, and any
single or partial exercise of any such right, remedy or power shall not preclude
any other or further exercise thereof or the exercise of any other right, remedy
or power, and no such failure, delay, abandonment or single or partial exercise
of the rights of Lender hereunder shall be deemed to establish a custom or
course of dealing or performance among the parties hereto.

 

19.           Modification.  Any waiver of any provision of this Agreement, or
any consent to any departure by Lender or Junior Creditor therefrom, shall not
be effective in any event unless the same is in writing and signed by Lender and
on behalf of Junior Creditor, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose given.  This
Agreement may not be amended or modified except pursuant to an agreement in
writing entered into by Lender, Junior Creditor, Debtor and Guarantor.  Any
notice to or demand upon Junior Creditor not specifically required of Lender
hereunder shall not entitle Junior Creditor to any other or further notice or
demand in the same, similar or other circumstances unless specifically required
hereunder.

 

20.           Additional Documents and Actions. Debtor, Guarantor and Junior
Creditor at any time, and from time to time, after the execution and delivery of
this Agreement, promptly will execute and deliver such further documents and do
such further acts and things as Lender reasonably may request that may be
necessary in order to effect fully the purposes of this Agreement, including,
without limitation, any amendment or restatement of this Agreement.

 

21.           Notices.  Except as otherwise provided herein, all notices and
correspondence hereunder shall be in writing and sent by certified or registered
mail, return receipt requested, or by overnight delivery service, with all
charges prepaid, or by facsimile transmission, promptly confirmed in writing
sent by first-class mail to the following addresses:

 

If to Junior Creditor:

 

Laurus Master Fund, Ltd.
c/o Ironshore Corporate Services Ltd.
P.O. Box 1234 G.T., Queensgate House,
South Church Street
Grand Cayman, Cayman Islands
Telecopy No.: (345) 949-9877

 

 

 

If to Debtor or Guarantor:

 

c/o Equifin, Inc.
1011 Highway 71
Spring Lake, New Jersey 07762
Attention: Walther M. Craig, Jr.
Telecopy No.: (732) 282-1811

 

12

--------------------------------------------------------------------------------


 

With a copy to:

 

Lee A. Albanese, Esq.
St. John & Wayne, L.L.C.
Two Penn Plaza East
Newark, New Jersey 07105-2249
Telecopy No.: (973) 491-3408

 

 

 

If to Lender:

 

Wells Fargo Foothill, Inc.
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California  90404
Attn: Business Finance Division Manager
Fax No. (310) 453-7413

Wells Fargo Foothill, Inc.
13727 Noel Road
Suite 1020
Dallas, Texas  75240
Attn:  Loan Portfolio Manager
Fax No. (972) 387-4375

 

 

 

with copies to:

 

Jenkens & Gilchrist
A Professional Corporation
1445 Ross Avenue, Suite 3200
Dallas, Texas 75202
Attn:  Daniel C. Garner
Telecopy No. (214) 855-4300

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 21.  All such notices and correspondence shall be
deemed given (a) if sent by certified or registered mail, three (3) Business
Days after being postmarked, (b) if sent by overnight delivery service, when
received at the above stated addresses and (c) if sent by facsimile
transmission, when receipt of such transmission is acknowledged.

 

22.           Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

23.           Assignment of Junior Debt.  Neither the Junior Debt, nor any
portion thereof, may be transferred or assigned to any Person unless such
transferee or assignee agrees in writing, in form and substance reasonably
satisfactory to Lender, to be bound by this Agreement.

 

24.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of Lender and Junior Creditor
and shall be binding upon the successors and assigns of Debtor and Guarantor.

 

13

--------------------------------------------------------------------------------


 

25.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be valid as an original.

 

26.           Defines Rights of Creditors.  Except as provided in Section 4(b),
the provisions of this Agreement are solely for the purpose of defining the
relative rights of Junior Creditor, on the one hand, and Lender, on the other
hand, and shall not be deemed to create any rights or priorities in favor of any
other Person, including, without limitation, Debtor or any debtor-in-possession
or trustee in bankruptcy in any Proceeding.

 

27.           Conflict.  In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Junior Debt Documents, the provisions of this Agreement shall control and
govern.  For purposes of this Section, to the extent that any provisions of any
of the Junior Debt Documents provide rights, remedies and benefits to Lender
that exceed the rights, remedies and benefits provided to Lender under this
Agreement, such provisions of the applicable Junior Debt Documents shall be
deemed to supplement (and not to conflict with) the provisions hereof.

 

28.           Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

29.           Termination.  This Agreement shall terminate upon the Indefeasible
Payment of the Senior Debt and termination of the Commitment.

 

30.           JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTIONS RELATED HERETO.

 

31.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF CALIFORNIA.

 

32.           Execution; Entire Agreement.  A telecopy or other electronic
transmission of any executed counterpart of this Agreement shall be deemed valid
as an original.

 

33.           Delivery of Funds.  Once all Senior Debt is Indefeasibly Paid and
the Commitment terminated, and provided that no contrary direction is made in
any Proceeding or by any court or other Governmental Authority (as defined in
the Senior Credit Agreement), Debtor and Guarantor hereby irrevocably authorize
and direct Lender to pay over to Junior Creditor any proceeds of Senior Creditor
Collateral thereafter received by Lender; provided, however, that Lender shall
have no duty to do so, shall have no liability to Junior Creditor, Debtor or
Guarantor for failure to so pay over such proceeds.  Each of Debtor, Guarantor
and Junior Lender hereby agrees to indemnify Lender and hold Lender harmless
from any loss, cost or expense incurred by Lender in connection with any of the
foregoing.

 

14

--------------------------------------------------------------------------------


 

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES
REGARDING THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of page intentionally left blank.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Effective Date.

 

 

LENDER:

 

 

 

WELLS FARGO FOOTHILL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DEBTOR:

 

 

 

EQUINOX BUSINESS CREDIT CORP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GUARANTOR:

 

 

 

EQUIFIN, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JUNIOR CREDITOR:

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------